Citation Nr: 1753170	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  12-07 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a respiratory disorder, including due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran had active service from October 1978 to June 1981.

This matter came before the Board of Veterans' Appeals (Board) from a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO).
In February 2016, the Board decided the Veteran's claim for service connection.  The Veteran appealed this decision to the U S Court of Appeals for Veterans Claims (Court), and in January 2017, the matter was vacated and remanded to the Board pursuant to a Joint Motion for Remand.  In May 2017, the Board remanded for additional development.  


FINDING OF FACT

A current respiratory disorder was not present during service and is not related to service.  


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. § 1131 (West 2012); 38 C.F.R. § 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (West 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The available service medical records, VA treatment records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim decided herein.  The Veteran was afforded VA examinations, and the record includes probative medical evidence to determine whether a respiratory disorder is related to service, including in-service asbestos exposure.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remands and that the errors noted by the Joint Motion for Remand have been rendered harmless.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Specifically, the Board finds the record includes probative medical opinions as to whether a respiratory disorder is related to service.  A VA examiner has determined that the Veteran does not have an asbestos-related disease, indicating that in the absence of evidence of asbestos-related disease, there can be no causation or aggravation due to asbestos exposure.  The examiner has noted the in-service treatment, including in the 2015 medical opinion, and has provided probative explanation as to why the in-service respiratory infections are not suggestive of a current disorder.  In the absence of probative evidence suggesting a link between a current disorder and asbestos exposure in service, the Board finds the record adequate to adjudicate the claim.  

Accordingly, the Board will address the merits of the appellant's appeal.

Analysis

The Veteran asserts that he currently has a respiratory disorder that has manifested as a result of his period of active service, to specifically include as a result of exposure to asbestos while serving as a yeoman on a Navy ship.  He contends that he spent a year performing duties such as grinding and removing paint while his assigned ship was being renovated.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service personnel records show that the Veteran served on the USS Orion and his primary specialty number was "YN-0000" during his service in the Navy.  The RO noted in its January 2012 Statement of the Case that the Veteran's duties as a yeoman and personnel man were shown to have a minimal probability of exposure to asbestos.  In the July 2015 Supplemental Statement of the Case, the RO conceded asbestos exposure based on the Veteran's assignment as a yeoman in the Navy.

A review of the Veteran's service treatment records show the Veteran received treatment for upper respiratory infections in November 1978, June 1979, and March 1980.  In April 1979, he was treated for reported chest pain.  Upon examination, his lungs were found to be clear.  The Veteran's June 1981 separation examination noted normal clinical findings of his lungs and chest, and the Veteran denied ever having asthma, shortness of breath, pain or pressure in his chest, or chronic cough. 

In an October 1992 VA general medical examination, the Veteran was noted to smoke a pack of cigarettes a day.  There was no tuberculosis or asthma found, and the Veteran's lungs were clear to auscultation or percussion.

A January 2000 medical record notes the Veteran's history of smoking one pack a day for the past 23 years.  The Veteran denied experiencing any respiratory symptoms.

A March 2009 private medical treatment record from M. B., D.O., noted that a computerized tomography (CT) scan of the chest showed the Veteran had developed mild mediastinal lymphadenopathy, nonspecific, with a localized area of pleural scarring at the right lung base.  Pulmonary function testing revealed a mild obstructive lung defect.  A chest x-ray was normal.  Upon examination, the Veteran's lungs were clear.  There were no rales, rhonchi, or wheezes.  He was diagnosed with chronic obstructive pulmonary disease (COPD) and hypertension. 

An October 2011 VA treatment record notes the Veteran underwent pulmonary function testing in July 2011.  The treatment record notes an acceptable quality test which revealed "very mild obstruction, partly reversible, consistent with smoking history, high by HbCO."  The report notes to suggest to the Veteran smoking cessation to avoid further decline in lung function. 

An April 2012 private treatment record from Dr. B. reflects that the Veteran was admitted to a community hospital for complaints of experiencing shortness of breath for the past three months.  The hospital report notes a discharge diagnosis of acute bronchitis, exacerbation of COPD, shortness of breath, chronic tobacco use and possible early history of asbestosis.  The examining doctor noted a "significant past history of lung difficulties."  The examination report notes the Veteran has been non-compliant with his medications and had a history of smoking at least a pack per day of tobacco products for the past 25 years.  A CT scan of the chest revealed minimal bibasilar platelike atelectatic changes or scarring.  There were no significant or acute pathologic CT chest findings.

A January 2013 VA treatment record notes the Veteran underwent pulmonary function testing in November 2012.  The treatment record notes an acceptable quality test which revealed "mild and stable obstruction, consistent with smoking history, heavy by HbCO."  Further, there was mold impairment in oxygenation, and the report notes that smoking cessation should be suggested to the Veteran to avoid further decline in lung function. 

An April 2013 private treatment record notes diagnoses of COPD, emphysema, and chronic bronchitis.  A June 2013 surgical pathology report reveals a finding of non-diagnostic specimen.  The record notes that the tissue was abnormal with scarring and chronic inflammation and some atypia of alveolar cells and possible epithelial tumor showing lepidic growth though there was not sufficient features for a definitive diagnosis.  

Private outpatient treatment records from F. H., M.D., dated in July 2013, show that the Veteran was assessed with mediastinal adenopathy with mild to moderate uptake; noncalcified right lower nodule, unlikely to be malignant; moderate COPD; history of positive purified protein derivative (PPD) skin test; smoker for 25 years; and a history of exposure to asbestos in the past.  The record notes that a mediastinoscopy in May 2013 showed possible sarcoid granulomata.  A September 2013 private thorascopy revealed a finding of granuloma.  

An October 2013 surgical pathology report notes the Veteran had a lesion in the right lower lobe of his lung from which a prior needle biopsy was taken.  The report notes that a specific diagnosis of the needle biopsy was unable to be made.  The Veteran underwent a lung wedge resection of the nodule which revealed an old necrotizing granuloma and surrounding background changes consistent with smoking.  The report states that it is unlikely that a cause of the granuloma will ever be known.  The report also notes that the surrounding lung tissue showed mild bronchiolar inflammatory changes and increase in pigmented macrophages consistent with respiratory bronchiolitis and consistent with the Veteran's smoking history.

A letter from Dr. B. dated in November 2013 shows that the Veteran was said to have COPD and granuloma with a history of asbestos exposure in service.  Dr. B. was unable to definitively say that his pulmonary condition was 100 percent caused by his asbestos exposure, however, he did think there was "potential" that his chronic obstructive pulmonary disease and pulmonary difficulties were certainly exacerbated by the previous asbestos exposure and his chronic tobacco use.

A VA examination report dated in December 2013 shows a diagnosis of COPD and granuloma.  The examiner indicated that the Veteran had reported a history of asbestos exposure and that he had smoked from 1989 until about two months prior to the examination.  Following examination and review of the record, the VA examiner concluded that the Veteran did not have a confirmed diagnosis of asbestosis or asbestos-related illness.  The examiner found no documentation of a diagnosis of an asbestos-related illness.  The examiner noted that although there was a note of a possible early history of asbestosis, there was no indication of a diagnosis.  The examiner explained that the most definitive means of confirming a diagnosis of asbestosis was lung biopsy and that a September 2013 lung wedge resection did not show evidence of asbestosis.  The examiner did note that the Veteran had evidence of lung findings consistent with smoking and a granuloma mostly likely secondary to a previous infection with histoplasmosis.  The examiner added that additional clinical studies, to include a chest CT study, were not consistent with a diagnosis of asbestosis and that pulmonary function tests were consistent with COPD secondary to smoking and not asbestosis.  The examiner concluded that the Veteran did not have asbestosis and, therefore, there was no asbestosis related to his presumed exposure to asbestos in service.

A private medical record dated in approximately April 2014 reports that the Veteran had a mediastinoscopy that showed histocytic consistent with sarcoidosis granulomata versus infection.  Diagnoses included sarcoidosis, COPD, and smoker.  The record also notes that the Veteran had histoplasmosis granulomatous disease.  

In October 2015, the VA examiner who conducted the December 2013 VA examination of the Veteran provided an addendum opinion concluding that it was less likely than not that the Veteran had a diagnosed respiratory condition that was incurred in or caused by his claimed in-service injury, event or illness.  In support of this conclusion, the examiner noted that the Veteran's file was reviewed, including his service treatment records with specific attention to the dates noted in the prior Board remand request.  The examiner noted that an upper respiratory infection (URI) was an acute, self-limiting infection involving the upper airways and not the lungs (which constitute the lower airways).  The VA examiner stated that these types of infections were common among the general population, especially in environments of persons with close contact.  Further, it was not uncommon for a person to experience one or more of these infections in a one-year period of time.  The examiner noted that the Veteran was documented to have three such episodes of an upper respiratory infection over a three-year period.  This was not unusual and did not indicate any chronic respiratory disease.  The Veteran was also seen for a complaint of left-sided chest pain in April 1979 with no specific cause established.  There was no documentation of persistent or chronic chest pain or development of any other related symptoms.  The VA examiner stated that a one-time occurrence of chest pain such as this in a young, healthy adult did not indicate a significant clinical process.  Further, the examiner stated that a review of the Veteran's service treatment records did not indicate any documentation of lower respiratory (lung) problems during service or in the year after service.  The examiner noted the Veteran's June 1981 separation physical showed no problems and documents chest x-ray findings of "no active disease."  The VA examiner stated that this clinical documentation did not support that the Veteran had the onset of a respiratory disorder while in service or in the immediate post-service period. 

Further, the VA examiner stated that the Veteran's current respiratory problems were COPD, granuloma, mediastinal adenopathy and noncalcified lower lung nodule.  There was no objective evidence that any of these conditions had their onset while the Veteran was in service.  There was no documentation of diagnosis, clinical findings or treatment of any of these conditions while the Veteran was in service.  The examiner noted that the Veteran had a history of asbestos exposure which was addressed in a prior opinion.  Based on the present information, the examiner stated there was no objective evidence of exposure while in service to other agents, infections, or inflammatory conditions that could have caused his present lung conditions of lung nodule, mediastinal adenopathy, possible sarcoid, and possible histoplasmosis.  The examiner further stated the Veteran had COPD that was most likely due to his tobacco smoking.

In June 2017, the examiner provided another opinion.  The examiner again reported the opinion that it was less likely than not that the claimed condition was incurred in or otherwise related to service.  The examiner noted that the Veteran's current respiratory problems were diagnosed as COPD, granuloma, mediastinal adenopathy and noncalcified lower lung nodule.  The examiner noted that review of the service treatment records did not indicate that any of these conditions were present during service.  The examiner also noted that the Veteran did not have a confirmed diagnosis of asbestosis or asbestos related lung disease.  The examiner reported that since his last opinion, there was no new information that supported a diagnosis of asbestosis or asbestos related lung disease, noting that the most recent chest X-ray in February 2017 was reported as "normal heart and lungs" and no change from previous in August 2015.  Regarding the COPD, the examiner reported that medical science supports that the most common cause of COPD is cigarette smoking.  The examiner noted that the Veteran has a 25-year history of smoking and that the Veteran's duration of exposure to cigarette smoking far outweighed the presumed exposure to asbestos.  The examiner added that the September 2013 lung biopsy on wedge resection revealed no evidence of asbestos associated disease but did show findings consistent with smoking related bronchiolitis.  Without evidence of asbestos related disease in the lung tissue on biopsy, the examiner found no objective basis to support the contention that the Veteran's COPD has been exacerbated by asbestos exposure.  Therefore, it is less likely than not that the Veteran's COPD was caused or exacerbated by his asbestos exposure.

Regarding the granuloma, the examiner noted that the October 2013 biopsy report revealed the determination that there were no apparent asbestosis bodies or evidence of asbestosis but there were findings consistent with respiratory bronchiolitis seen in smokers.  The examiner explained that histoplasmosis is a fairly common fungal infection especially in the rural south and that it is not caused by asbestos.  Without evidence of asbestos related disease in the lung tissue on biopsy, the examiner found no objective basis to support that the Veteran's granuloma has been exacerbated by asbestos exposure.  Therefore, it is less likely than not that the Veteran's granuloma was caused or exacerbated by his asbestos exposure.

Regarding the mediastinal adenopathy, the examiner noted that May 2013 biopsy showed possible sarcoid.  The examiner further noted that there were no findings of asbestos related disease.  The examiner explained that medical science has not determined the cause of sarcoid.  Therefore, to say that it is caused by asbestos exposure would be pure speculation.  Without evidence of asbestos related disease in the lung tissue on biopsy, the examiner found no objective basis to support that the Veteran's possible sarcoid has been exacerbated by asbestos exposure.  Therefore, it is less likely than not that the Veteran's possible sarcoid was exacerbated by his asbestos exposure.

Regarding the benign lung nodule, the examiner again noted that biopsy did not indicate any findings consistent with asbestos related lung disease.  Therefore, there is no objective basis to support that the Veteran's lung nodule has been exacerbated by asbestos exposure.  It is less likely than not that the Veteran's lung nodule was caused or exacerbated by his asbestos exposure.

Regarding the positive PPD, the examiner noted that the Veteran had never been diagnosed with active pulmonary TB and had not had evidence TB organisms in his lung tissue.  There is no objective evidence that the Veteran has respiratory disease due to TB.

Concerning the private physician's statement that the Veteran's COPD and lung problems were "potentially" exacerbated by asbestos exposure, the examiner noted that the use of the word "potentially" did not mean that exacerbation had occurred but that exacerbation could occur in the future.  This could occur potentially if the Veteran was found to have objective evidence of asbestos related lung disease but currently there was no objective evidence (see lung biopsy results as previously documented).

In summary, the examiner reported that there is no current objective evidence that the Veteran's lung conditions were caused or exacerbated by his presumptive asbestos exposure.

Following the review of the evidence, the Board must conclude that service connection is not warranted for a respiratory disorder.  Initially, the Board notes that the record does not include a diagnosis of asbestosis.  Although the record includes an April 2012 finding that the Veteran had a "possible early history of asbestosis," a diagnosis of asbestosis has never been rendered and the VA examiner has provided detailed explanation as to why clinical testing has not shown asbestosis.  

Regarding the diagnosed conditions, the Board finds a currently diagnosed respiratory disorder was not present until after the Veteran's service.  Although the record includes treatment for respiratory infections during service, service treatment and examination records reveal no history or finding suggestive of any currently diagnosed respiratory disorder, examination and history were normal at separation, and the first finding of a chronic disorder dates approximately 28 years after discharge from service.  Furthermore, a VA examiner has determined that the in-service respiratory infections were not evidence of a currently diagnosed respiratory disorder, explaining that the in-service infections involved the upper airway and not the lungs and that the in-service treatment for chest pain was not indicative of a currently diagnosed disorder.  Thus, the Board finds a currently diagnosed respiratory disorder was not present during service.  

The Board further finds a currently diagnosed respiratory disorder is not related to service, including in-service asbestos exposure.  A VA examiner has determined that the diagnosed disorders are not related to the Veteran's service, including asbestos exposure therein, and the record includes multiple findings linking the disorders, particularly the bronchial disorder and COPD, to tobacco use.  Notably, the VA examiner has explained that there is no evidence of asbestos-related disease which could indicate a causative or aggravating relationship between the in-service exposure and a currently diagnosed disorder.  The record includes a November 2013 medical finding that there was "potential" that the Veteran's COPD and pulmonary difficulties were exacerbated by the previous asbestos exposure.  The opinion is not supported by a rationale, however, and the Board notes that the opinion is speculative; as such, the Board finds the opinion is not probative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical finding expressed in terms of "may" also implies "may not").  In sum, the Board finds there is no probative medical evidence of a link between a currently diagnosed disorder and asbestos exposure in service.

The Veteran contends that he incurred histoplasmosis during service, which later caused the granuloma.  The record indicates that the Veteran lives in an area in which histoplasmosis is "fairly common."  The Board finds it would require resort to pure speculation to attribute the incurrence of histoplasmosis to service, particularly based on the length of time between service and the initial evidence of possible histoplasmosis, the likelihood of post-service exposure, and the absence of medical evidence linking the histoplasmosis to service.  See 38 C.F.R. § 3.102; Slater v. Principi, 4 Vet. App. 43 (1993) (Service connection may not be based on a resort to pure speculation or even remote possibility.).    

The Veteran has submitted a copy of a Board decision in which service connection was granted for sarcoidosis.  The facts of that appeal are distinct from this matter, however, notably because the record in that appeal included medical opinions and medical studies linking the sarcoidosis to service.  There is no such evidence in this matter.  The Veteran also submitted a copy of a Board decision in which service connection was granted for COPD.  The facts of that appeal are also distinct, however, notably because the Veteran had been diagnosed with both obstructive and restrictive lung disease and the record included medical opinions linking the respiratory disorder to service.  There is no such evidence in this matter.  

Although the appellant might believe that his respiratory disorder is related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of a current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  


ORDER

Service connection for a respiratory disorder is denied.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


